Title: From Thomas Jefferson to Samuel B.H. Judah, 27 June 1822
From: Jefferson, Thomas
To: Judah, Samuel B.H.

Monticello
June 27. 22.Th: Jefferson returns thanks to mr Judah for the poem of Odofreide, of which he has been so kind as to send him a copy. the chill of 80. winters has so compleatly extinguished his sensibility to the
			 beauties of poetry; as to leave him no longer competent either to enjoy or judge them. he transfers therefore to the younger members of his family a pleasure which their more susceptible
			 imaginations
			 may feel and relish and with his thanks, he presents to mr Judah his respectful salutations